EXHIBIT 99.1 ASHLAND INC. AND CONSOLIDATED SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED PRO FORMA FINANCIAL STATEMENTS The following unaudited condensed consolidated pro forma financial statements are based upon the historical financial statements of Ashland Inc. and its consolidated subsidiaries (Ashland), adjusted to reflect the disposition of Ashland Water Technologies, an unincorporated commercial unit of Ashland (Water Technologies).The following unaudited condensed consolidated pro forma financial statements of Ashland should be read in conjunction with the related notes and with the historical consolidated financial statements of Ashland and the related notes included in previous filings with the Securities and Exchange Commission.The unaudited condensed pro forma consolidated balance sheet reflects the disposition of Water Technologies as if it occurred on June 30, 2014 while the unaudited condensed pro forma statements of consolidated income give effect to the disposition as if it occurred on October 1, 2010, the beginning of the earliest period presented.The pro forma adjustments, described in the related notes, are based on the best available information and certain assumptions that Ashland management believe are reasonable. The unaudited condensed consolidated pro forma financial statements are provided for illustrative purposes only and are not necessarily indicative of the operating results or financial position that would have occurred had the disposition of Water Technologies closed on June 30, 2014 for the unaudited condensed pro forma consolidated balance sheet or on October 1, 2010 for the unaudited condensed pro forma statements of consolidated income.For example, these financial statements do not reflect any potential earnings or other impacts from the use of the proceeds from the disposition or cost reductions of previously allocated corporate costs and potential subsequent restructuring charges.Readers should not rely on the unaudited condensed consolidated pro forma financial statements as being indicative of the historical operating results that Ashland would have achieved or any future operating results or financial position that it will experience after the transaction closes. Ashland Inc. and Consolidated Subsidiaries Unaudited Condensed Pro Forma Consolidated Balance Sheet June 30, 2014 (a) (In millions) Historical Water Technologies Pro Forma ASSETS Current assets Cash and cash equivalents $ $ $ Accounts receivable - Inventories - Deferred income taxes (8
